Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 1 of 17




                Exhibit A
                Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 2 of 17




Baltimore Police Department
 MARCH 2020
                                                Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 3 of 17


   TABLE OF CONTENTS




Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               2
                                                Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 4 of 17


   LIMITED DURATION AND SCOPE




Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               3
                                                Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 5 of 17
   LIMITED DURATION AND SCOPE




• Murder, Non-fatal Shootings, Armed Robberies, Car-Jackings




• Must have a case number or an incident number




• Only used for investigative “look-back”
• Only used to capture movements – not people
Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               4
                                                Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 6 of 17


   REVIEW OF TECHNOLOGY




    • At a resolution of one pixel per person or vehicle, it is not possible to determine
      any identifiable characteristic including an individual’s ethnicity, sex, or clothing
      or a vehicle color, make, model or license plate

Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               5
                                                Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 7 of 17


   REVIEW OF TECHNOLOGY




Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               6
                                                  Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 8 of 17
REVIEW OF TECHNOLOGY




 Public Education Session: Aerial Investigation Research (AIR) Pilot Program                                        7
                                                  Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 9 of 17
REVIEW OF TECHNOLOGY




 Public Education Session: Aerial Investigation Research (AIR) Pilot Program                                        8
                                               Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 10 of 17


   MEASURES OF SUCCESS




• Identifying who allegedly committed the crime


• Apprehending those who allegedly committed the crime and closing
the case


• Surveys conducted before and after the program begins to ensure
  sustained community support


• This is the most difficult to determine
Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               9
                                                Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 11 of 17
   CIVILIAN REVIEW AND AUDITS




            •       Potential Research Partners:
                                            •       Morgan State University
                                            •       NYU
                                            •       University of Baltimore
                                            •       RAND




Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                                10
                                               Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 12 of 17


   PHILANTHROPIC SOURCES OF FUNDS




Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               11
                                               Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 13 of 17


   FREQUENTLY ASKED QUESTIONS




• Data is stored on a stand-alone server by the vendor
• Data is only stored for up to 45 days during the pilot
    • BPD will consider longer or shorter duration for this after seeing how the pilot
      program operates
• Data will be made available through the discovery process
• Evidence packets are made that are specific to incidents of crime and the evidence
  packets are maintained as part of the case file forever in cases where an individual
  has been convicted in accordance with the law
• The data is only used for BPD and is not allowed to be used for any other purpose

Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               12
                                               Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 14 of 17


   FREQUENTLY ASKED QUESTIONS




• Pilot program scope to analyze incidents of murder, shootings, armed robberies
  and car-jackings during the 120-180 period
• Other serious incidents may be analyzed but only on a case-by-case basis, with
  the Police Commissioner directly signing off on its use
• BPD may use the plane for serious cases of misconduct but will not use it to
  investigate minor policy violations during the pilot program


Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               13
                                               Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 15 of 17


   FREQUENTLY ASKED QUESTIONS




• The plane imagery alone does not provide enough information to stop a person
  or vehicle because the system does not have the ability to identify an individual
• The plane’s imagery will only be used to develop investigative leads
• BPD must use other proven investigative systems or techniques (CitiWatch)
  cameras, CCTV, on the ground surveillance, etc.) before stopping or arresting
  anyone



Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               14
                                               Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 16 of 17


   FREQUENTLY ASKED QUESTIONS




• The use of aerial surveillance is constitutionally permitted in areas open to public
  view based on Supreme Court rulings
• Data that is unused or unanalyzed after 45 days will be deleted
• Controls are in place so that the imagery can only be used by the vendor’s analysts
  and to analyze specific crimes/incidents
• BPD will publicly report all flight plans and flight durations and report out on a
  regular basis how the plane was used in investigations



Community Education Presentation: Aerial Investigation Research (AIR) Pilot Program                               15
Case 1:20-cv-00929-RDB Document 3-1 Filed 04/09/20 Page 17 of 17
